DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendments to the claims have overcome the priority, drawing and specification objections, as well as the 112 rejections (except for claims 5 and 7, as detailed below).  
Applicant’s arguments, see pages 12-13, filed 8/16/2022, with respect to the 103 rejection under a combination of Spence and Woodson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bloom, Spence, and Callaghan.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 7 recite the limitation "…the application of the first torsional force…" in lines 1-2 and “…application of the second torsional force…” in line 3.  There is insufficient antecedent basis for these limitations in the claim, because claims 4 and 6, from which they depend, only recites a torsional force as an alternative, and does not necessarily require this feature.  Therefore, claims 5 and 7 do not properly refer to torsional forces.  The Examiner recommends amending the claims to first state that applying a force involves a torsional force.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Pub. No. 2004/0260317 (Bloom et al.) in view of USPAP 2008/0228267 (Spence et al.), and further in view of USPAP 2007/0244517 (Callaghan).   
Bloom discloses a method treating a mitral valve that involves the steps of advancing a first anchor member (distal anchor (113) through a septum of the heart (610 in Figure 6 and steps 710 and 720 in Figure 7), anchoring the first anchor (113) to the outer wall of the heart (730) [0035], anchoring a second anchor (proximal anchor 111) within the septum (step 740 in Figure 7; [0033]), and applying tension to a tether (112) extending between the two anchors in order to pull the walls of the ventricle towards one another and thus reduce a radial dimension of the mitral valve [0068].  Bloom teaches the anchors can be placed close to the valve or at other locations of the heart [0070].
Spence discloses a method of tightening a heart valve that comprises the steps of applying suture anchors (102, 112 and 122) at various locations adjacent to a heart valve (20) (see especially Figures 1-8 and 22).  Spence teaches that the suture anchors (102, 112, and 122) can have a structure that forms proximal and distal wings in the deployed configuration (108 in Figure 14; [0070-0072]).  Spence additionally teaches that a separate suture may be coupled to each of the anchors.  Tension is applied to each of the sutures (106, 116 and 126) to pull the anchors and heart tissue towards one another, such that the valve is tightened (see Figure 17 & 22; [0073-0074; 0081]).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the suture and suture anchor system taught by Spence in the Bloom method, as this combination merely involves a change in location of the suture anchors according to known methods to obtain a predictable result of reshaping a heart in order to tighten a heart valve.  
Spence and Bloom fail to disclose that each of the suture anchors is a tubular assembly having an elongate body with a first inner tube extending partially therethrough.   Callaghan discloses another device for anchoring within heart tissue that forms proximal and distal wings upon its deployment.  The device comprises an outer tubular body (70) that expands to form proximal and distal wings (72 and 82) (see Figures 5 and 6), and an inner tubular body (50) that functions to lock the device in the deployed shape (See especially Figure 21; [0057]).  A delivery tether (346) extends from the inner tube (50) [0068].  Similar to the deployment of the suture anchors of Spence by pulling the sutures, the wings (72 and 82) are deployed by tension on the tether (346) (Figures 19-23; [0075]).  One of ordinary skill in the art at the time the invention was made would have found it obvious to modify the suture anchors of the modified Bloom method to have an outer tubular assembly that forms proximal and distal wings and an inner tubular body that aids in locking the device in the deployed shape, as taught by Callaghan, as the modification provides a structure that locks the proximal and distal wings in a deployed shape.  It would have been further obvious to configure the sutures taught by Spence to extend from the inner tubular member of the modified suture anchor, as Callaghan teaches a tether (346) coupled to the inner tubular member for applying tension thereto.    
Claim 2: Spence discloses that tension is applied to each of the sutures (106, 116 and 126) extending from a suture anchor to pull the suture anchors, and thus the attached tissue, closer to one another, such that the valve is tightened (see Figure 17 & 22; [0073-0074; 0081]).   
Regarding claim 3: Spence teaches that a lock (132) is slid along the sutures to induce tension to thereby pull the first and second tubular assemblies toward each other [0073].  Bloom also discloses a locking members (116) for adjusting the length of the tether [0042-0045]. 
Regarding claims 4 and 6: Both Spence and Callaghan disclose a compressive force is applied to the suture anchors to expand them (pulling the sutures/tethers compresses the device and forces expansion of the wings).  
Claim 8: Bloom discloses anchoring the first anchor (113) to the outer wall of the heart (730) [0035] and anchoring a second anchor (proximal anchor 111) within the septum (step 740 in Figure 7; [0033]). 
Regarding claims 10 and 11: Callaghan discloses the device includes a guide tube (94) fixed to the first tubular member (wherein the guide tube 94 is a portion of the inner tube 50; see Figure 9 and [0059]) and extending in a distal direction therefrom (see Figure 22).   
Regarding claim 12: Bloom discloses a piercing tube (124) for creating an opening in the wall of the heart before delivering the suture anchors (Fig. 1; [0053-0054]; [0062]).
Regarding claim 13: Bloom discloses the second tubular assembly (proximal anchor 111) is passed through the opening of the wall of the heart in a delivery device before it is expanded and anchored thereto [0063-0068].
In regards to claims 14 and 15:  Spence teaches the concept of having a series of three anchor members that are tensioned towards one another in a method of reshaping a heart valve.  It is well known in the art that the anatomy of a patient’s heart can vary depending on a number of factors, including at least age, height, weight, race, injuries, birth defects, etc.  One of ordinary skill in the art would have found it obvious to implement a third tubular assembly in the modified Bloom method, as taught by Spence, in order to adjust the method to accommodate for varying patient anatomy and to apply tension to another location of the patient’s heart to optimize reshaping of the mitral valve. 
Claim 16:  Bloom discloses a piercing tube (124) to puncture the septal wall [0062].  Spence discloses a puncture tool (60a, 62a, 64a) creates an opening in the heart tissue (Figure 10 and [0069]). 
Regarding claim 17: Bloom discloses the apparatus is passed through the venous system to reach the heart [0060].  
Claim 18: Bloom discloses a piercing tube (124) to puncture the septal wall [0062].  Spence also discloses a puncture tool (60a, 62a, 64a) creates an opening in the tissue (Figure 10 and [0069]).
Regarding claim 19: Bloom discloses the apparatus is passed through the venous system to reach the heart [0060].  
Regarding claim 20: Bloom discloses the valve that is treated is the mitral valve (abstract).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH W ALEMAN/Primary Examiner, Art Unit 3771